DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. In response to applicant's argument that Deevi in view of Borden is silent with respect to the claimed ventilation pathways extending along an exterior surface of the consumable article, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore Deevi depicts in fig. 17 more ventilation pathways 191 that passes through the entire of the apparatus. Since the consumable article 23 is inserted to the apparatus the pathway would also flow through the entirety of the article, thereby meeting the limitation of the claimed invention.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Deevi discloses the one or more radial passages 189 may be formed in the heater fixture 39, at any desired position, usually in the air channel sleeve. Longitudinal passageways 191 may be formed in the heater fixture 39 through the base or the base and the spacer (not shown in the drawing) col. 20 lines 4-9, establishing that ventilation paths exist at desired positions within the apparatus. Borden then discloses that fins transfer the heat from within the joined parts of the bowl and cap of the housing when assembled so that the heat is radiated outwardly, thereby establishing that the fins control the heat of the comsumable article inserted. Therefore it would have been obvious to one of ordinary skill of the art in view of Borden and Deevi to modify the invention of Deevi to correspond with that of the claimed invention.
Regarding argument that the limitation of “the each lobe extending radially inwardly from the inner surface” not being disclosed by the prior arts, it has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 9-10, 13-14, 17, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Deevi et al. (US 5,692,291), and further in view of Borden (US 2010/0218778).
Regarding claim 1, Deevi teaches an apparatus 21 arranged to heat smokable material 23 to volatilize at least one component of the smokable material, the apparatus comprising: 
a housing 31, the housing having a first opening 27 at a first end 29 through which a consumable article 23 containing smokable material can be removably inserted into the apparatus (fig. 1 & 2 col. 4 lines 49-57); 
at least one heater arrangement 43 arranged within the housing 31 for heating smokable material 23 within the consumable article when in use (col. 5 lines 25-42); 
a hollow chamber (depicted in fig. 3A, the area located between the opening at the first opening 27 and front portion 121 of the heater arrangement 43) between the first opening 27 and the at least one heater arrangement, the hollow chamber comprising an inner surface and an outer surface opposed to the inner surface, the inner surface surrounding at least a portion of the consumable article 23 when the consumable article is inserted into the apparatus (fig. 2), and the outer surface positioned interior to the housing; 
wherein the inner surface of the hollow chamber and the at least a portion of the consumable article define one or more ventilation 179 pathways there between, (the holes or passages 179 are formed to be larger near the rear face 181 than near the forward end 93 to facilitate obtaining a desired RTD; col. 19 lines 3-4). Regarding the limitation of “the one or more ventilation pathways extending along an exterior surface of the consumable article for an entire length of the one or more ventilation pathways,” Deevi depicts in fig. 17 more ventilation pathways 191 that passes through the entire of the apparatus. Since the consumable article 23 is inserted to the apparatus the pathway would also flow through the entirety of the article, thereby meeting the limitation of the claimed invention.
wherein when the apparatus is in use, the one or more ventilation pathways allow air to flow in to the apparatus and between the exterior surface of the consumable article and the inner surface (the bores or passages 179A to facilitate introduction of air into the heater fixture 39 when a smoker draws on the cigarette 23; col. lines 14-16),
Deevi does not explicitly teach that the hollow chamber comprises one or more fins on the outer surface of the wall. However Borden, in the same field of endeavor (an apparatus for heating smokable material) discloses a cooling fin pipe smoker comprising tubular housing 12 with exterior fins 14. The exterior fins 14 are spaced apart in a parallel and predetermined distance from each other [0011]. Borden further disclose the fins transfer the heat from within the joined parts of the bowl and cap of the housing when assembled so that the heat is radiated outwardly from the lit tobacco within the pipe to provide a cooling effect when smoking the tobacco within the cooling fin pipe smoker [0005]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the housing of Deevi to include the exterior fins of Borden in to facilitate the cooling of the smoking article when in use. 
Regarding claim 4-5, Deevi teaches the hollow chamber comprises a first open end and wherein the hollow chamber is arranged so that the first open end is positioned towards the first opening of the apparatus and the hollow chamber is arranged so that the second open end is positioned towards the heating arrangement (fig. 3A).
Regarding claim 6, Deevi teaches wherein the heating arrangement 43 comprises a heating tube (fig. 6: In the outline 115, the heater elements 43 are attached to one another at their rear ends 101 by a rear portion 117 of the cut sheet outline 115 and, at front ends 119, by a portion that forms a front portion 121 of the heater assembly 89; col. 11 line 40-44) and wherein the second open end of the hollow chamber engages with an end of the heating tube (fig. 3A).
Regarding claim 9-10, Deevi teaches apparatus comprises a collar 93 defining or surrounding the first opening (A forward edge 93 of the cap 83 is preferably disposed at or extending slightly outside the first end 29; col. 10 lines 54-56). Deevi further discloses the collar 93 preferably includes an internally beveled or rounded portion (equivalent to claimed ridges) to facilitate guiding the consumable article 23 (col. 10 lines 56-58) wherein at least one of the one or more ventilation pathways 179 is defined by a first neighboring pair of ridges (depicted in fig. 3A) configured to engage with the consumable article 23 received with the apparatus in use. Deevi does not explicitly disclose the collar comprising the beveled portion (equivalent to the ridges) is a plurality of ridges arranged circumferentially around the first opening and which project into the first opening. However, a person having ordinary skill in the art before the effective filling date of the claimed invention would know that having a plurality of ridges circumferentially around the first opening would facilitate securing the consumable article 23 can only deal with duplication and location of part because such modification still would not changing the function of the apparatus for heating smokable material after all. Since, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Regarding claim 13-14, Deevi teaches the hollow chamber comprising a gripping section arranged to grip the consumable article when the consumable article is inserted in the apparatus and wherein the gripping section is arranged on the inner surface and defines the one or more ventilation pathways between the gripping section and the exterior surface of the consumable article and a region or regions of the consumable article that are contacted by the gripping section (The inside diameter of the inner wall 177 of the cap 83 is preferably no larger than the outside diameter of the cigarette 23, and is preferably slightly smaller so that the cigarette is compressed upon insertion in the lighter 25 and held securely in place in an interference fit; col. 18 lines 52-56).
Regarding claim 17, Deevi teaches an object of this invention to provide a system in which condensation of aerosol onto heating elements and other structural components of a lighter is minimized (col. 2 lines 38-40) but does not explicitly  wherein hot vapors that escape the consumable article in use condense on the inner wall of the hollow chamber. However since it has been held that wherein that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05II (B)). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the system of Deevi to correspond with that of the claimed invention since condensing of the hot vapor is within the general condition of the prior art. 
Regarding claim 23, Deevi teaches when the apparatus is in use, air is configured to flow in through the one or more ventilation pathways along the inner surface of the hollow chamber and out through the consumable article or the one or more ventilation pathways along the inner surface of the hollow chamber (Air is drawn, as a result of suction at the mouth piece filter 71, through the longitudinal bores or passages 179, into the interior of the heater fixture 39 between the air channel sleeve or the heater sleeve (not numbered in this view), past the heater elements (not shown) in contact with the cigarette 2; col. 19 lines 52-57).
Regarding claim 24, Deevi in view of Borden discloses the one or more fins are configured to cool an unfiltered portion of the at least one component of the smokable material that escapes the consumable article following volatilization (Borden: The fins transfer the heat from within the joined parts of the bowl and cap of the housing when assembled so that the heat is radiated outwardly from the lit tobacco within the pipe to provide a cooling effect when smoking the tobacco within the cooling fin pipe Smoker [0005]).
Claims 15-16, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Deevi et al. (US 5,692,291), and Borden (US 2010/0218778), and further in view of Paprocki et al. (US 20160255879).
Regarding claim 18-19, Deevi teaches an apparatus 21 arranged to heat smokable material to volatilize at least one component of the smokable material 23, the apparatus comprising: 
a housing 31, the housing having a longitudinal axis (fig. 1 and 2) and a first opening 27 at a first end 29 through which a consumable article 23 containing smokable material 23 can be removably inserted into the apparatus 21 (fig. 1 & 2 col. 4 lines 49-57); 
at least one heater arrangement 43 arranged within the housing 31 for heating smokable material 23 within the consumable article when in use (col. 5 lines 25-42); 
a collar 93 defining or surrounding the first opening (A forward edge 93 of the cap 83 is preferably disposed at or extending slightly outside the first end 29; col. 10 lines 54-56);
Deevi further teaches the cap 83A is formed with a plurality longitudinal holes or passages 179A extending through the cap from the rounded or beveled forward end 93A therefore reading on the limitation of “a hollow chamber axially  between the collar 93” and the at least one heater arrangement 43, the hollow chamber surrounding at least a portion of the consumable article 23 when the consumable article is inserted into the apparatus device (col. 10 lines 52-58), 
wherein an inner wall of the hollow chamber and the at least a portion of the consumable article 23 define an air gap there between (depicted in fig. 3A, the area between the front portion 121 of the heater arrangement 43 and the rear face 181 of the cap 83’), and wherein the apparatus comprises one or more ventilation pathways 179 that, when the apparatus is in use, allow air to flow into the air gap between the consumable article and the inner wall or and/or hot vapors that have escaped from the consumable article to flow out of the apparatus (The cap 83A is formed with a plurality longitudinal holes or passages 179A extending through the cap from the rounded or beveled forward end 93A to a rear face 181A for providing a flow of air into the space in the heater fixture 39A for receiving the cigarette 23; col. 18 lines 60-64).
the hollow chamber comprising a gripping section arranged to grip a part of the portion of the consumable article when the consumable article is inserted in the apparatus and a region or regions of the consumable article that are contacted by the gripping section (The inside diameter of the inner wall 177 of the cap 83 is preferably no larger than the outside diameter of the cigarette 23, and is preferably slightly smaller so that the cigarette is compressed upon insertion in the lighter 25 and held securely in place in an interference fit; col. 18 lines 52-56).
Deevi does not explicitly teach wherein the gripping section comprises a plurality of lobes spaced apart5Application No. 16/099,323 circumferentially around an inner surface of the hollow chamber, each lobe extending radially inwardly from the inner surface and contacting the consumable article so that the consumable article is gripped between the pluralities of lobes, in use.  However, Paprocki (also directed to an apparatus for heating a smokeable material) discloses an apparatus comprises mechanical isolators 30 are provided with projections 32 to hold and support the heater segments 20 [0063]. One or more of the projections 32 acts also as a wire guide to support and guide the electrical wires 40, thereby providing a narrow portion which grips the electrical wire 40 [0064]. The projections 32 of Paprocki is configured to grip which is the same function as the claimed limitation of a gripping section. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the inner housing of Deevi to include the projections of Paprocki in order to facilitate a more secure hold of a smoking article when inserted into the apparatus.
Regarding the “oval aperture in the hollow chamber” and “wherein the gripping section compresses the region of the consumable that is in the oval aperture into an oval shape, in use.  It has been It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47. Regarding the each lobe extending radially inwardly from the inner surface, it has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70;
Regarding claim 15-16 and 21-22, Deevi further teaches the inside diameter of the inner wall 177 of the cap 83 is preferably no larger than the outside diameter of the cigarette 23, and is preferably slightly smaller so that the cigarette is compressed upon insertion in the lighter 25 and held securely in place in an interference fit; col. 18 lines 52-56. Deevi does not explicitly teach the gripping section comprise a plurality of lobes spaced apart circumferentially around an inner surface of the hollow chamber and oval aperture in the hollow chamber  wherein the gripping section compresses a region of the consumable that is in the oval aperture into an oval shape.  However Paprocki (also directed to an apparatus for heating a smokeable material) discloses an apparatus comprises mechanical isolators 30 are provided with projections 32 to hold and support the heater segments 20 [0063]. One or more of the projections 32 acts also as a wire guide to support and guide the electrical wires 40, thereby providing a narrow portion which grips the electrical wire 40 [0064]. The projections 32 of Paprocki is configured to grip which is the same function as the claimed limitation of a gripping section. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the inner housing of Deevi to include the projections of Paprocki in order to facilitate a more secure hold of a smoking article when inserted into the apparatus.  Regarding the “oval aperture in the hollow chamber” and “wherein the gripping section compresses the region of the consumable that is in the oval aperture into an oval shape, in use.  It has been It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47.

Claims 7, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Deevi et al. (US 5,692,291), and Borden (US 2010/0218778) as applied to claim 1 above, and further in view of Count et al. (US 5,954,979).
Regarding claim 7, 11-12, Deevi does not explicitly teach one or more engagement formations. However Counts in the same field of endeavor as an apparatus for heating a smokable material discloses in fig. 7A a plurality of circumferentially elongate ports 352 are formed in the porting ring 330. The ports 352 extend axially in a direction toward the base portion 300 of the heater fixture 39. The ports 352 of the parting ring 330 are each preferably elongate in the circumferential direction and may optionally include a rib 353 to provide rigidity and/or further divide air flow as it passes through the porting ring 330. The ports 352 are shaped so as to spread airflow circumferentially as it is being drawn toward the base portion 300 of the heater fixture 39 col. 12 lines 7-17. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the apparatus of Deevi to include the ports (equivalent to claimed engagement formations) in order to spread airflow as it is drawn to the heating arrangement. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747         

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715